Attorney’s Docket Number: ONS03356(B)US
Filing Date: 10/29/2019
Claimed Priority Date: 8/13/2019 (US 62/885,882)
Applicants: Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 6/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 13 mailed on 3/31/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered. 
Amendment Status
The amendment filed on 6/29/2022 as an RCE submission in reply to the Office action in paper no. 13, mailed on 3/31/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-4, 6-8, 10 and 21-32.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-8, 10 and 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite.

The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the lower portion and the side portion of the first gate insulation layer" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.  Although lower and side portions of the second gate insulation layer were previously recited in lines 13 and 14 of the claim, there is no previous recitation in the claim of lower and side portions of the first gate insulation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya (US 2018/0175149) in view of Saito (US 2011/0260243).

Regarding claims 26 and 28, Takaya (see, e.g., fig. 18) shows most aspects of the instant invention including a power semiconductor device comprising:
A substrate 12 having a body region 26 and a drift layer 28
First and second trenches 34 formed in the substrate
A gate dielectric structure 38 including first 38a and second 38b gate insulation segments
A conductive material 40 in the first trench and over the gate dielectric structure 38
wherein:

The drift layer 28 is disposed in the substrate and continuously extend laterally from a sidewall of the first trench to a sidewall of the second trench
The first insulation segment 38a is disposed along the sidewall 34a of the first trench
The second insulation segment 38b  has a lower portion disposed in a bottom 34b of the first trench and under the first insulation segment 38a
The second insulation segment 38b has a side portion below the first insulation segment 38a and above the lower portion
The lower portion 38b has an upper surface with a flat profile
Takaya, however, fails to show the first 38a and second 38b gate insulation segments including first and second insulation layers with different dielectric constants.  Saito (see, e.g., fig. 4A), in a similar power device to Takaya, shows a gate dielectric structure including first 8 and second 77 gate insulation layers with different dielectric constants.  Through such a structure the driving of the gate at switching is fast without increasing the gate-source capacitance, reducing the delay time and enabling a reduction in driving loss.  See, e.g., Saito: par. 0029.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have the gate dielectric structure of Saito in the power device of Takaya to reduce delay time and reduce the driving loss.
Regarding claim 28, Takaya (see, e.g., fig. 18) also shows that the lower portion has a greater thickness than the height of the side portion.  He, however, fails to specify said thickness to be at least twice said height, and the height to be at least 0.05 µm.   However, differences in heights/thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions to be critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed dimensions, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use these values in the device of Takaya/Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 27, Takaya (see, e.g., par. 0040) teaches that the substrate is made out of silicon carbide (SiC).
Regarding claim 29, Saito (see, e.g., fig. 4A) shows that the side portion of the second gate insulation layer 77 is disposed around a bottom of the conductive material 9 in the trench 72.
Regarding claim 30, Takaya (see, e.g., fig. 18) shows that:
The trench 34 is a first trench
The gate dielectric structure 38 is a first gate dielectric structure
The conductive material 40 is a first conductive material
A second trench 34 is disposed in the substrate 12 and includes a second gate dielectric structure 38 and a second conductive material 40
The drift layer 28 is disposed in the substrate and continuously extends along a line between the first and second trenches 34
Regarding claim 31, Saito (see, e.g., fig. 4A) also shows that the first gate insulation layer 8 extends below the body region 5 and into the drift layer 3.
Regarding claim 32, Takaya (see, e.g., fig. 18) shows a compensation region 32 below the trench 34 in the drift layer 28, the region having a conductivity opposite to that of the drift.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record shows or can be fairly combined to render obvious lower and side portions of the first gate insulation layer of the power device recited in claim 1.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
July 28, 2022